Title: From George Washington to Brigadier General Alexander McDougall, 6 May 1777
From: Washington, George
To: McDougall, Alexander



Dear Sir,
Headquarters Morris Town 6º May 1777.

I must beg the favour of you to look out for a sensible, honest, active, young fellow, well acquainted with Figures, & well qualified to discharge

the duties of a Deputy Muster Master—His pay is low, 35 dollars ⅌ Month—On discovering such an one, you will be pleased to appoint him, & refer him to the Letter &C. from Colo. Ward that attend this. I am Dear Sir Yr most Obed. Servt

Go: Washington


P.S. I wish to have the best Information of ours & the Enemy’s loss at Danbury, as soon as possible.

